DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-23 are pending upon entry of amendment filed on 9/12/22.

Applicant’s election of species with traverse, 1mg/kg, SLE, IFI44L and lactate/lactose set forth in the response filed on 9/12/22.  Applicant’s election of species in the reply filed on 9/12/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 1-23 readable upon 1mg/kg administration, SLE as a disorder, IFI44L as a marker for diagnosis and lactate/lactose as excipients are under consideration in the instant application.

3.	There is no IDS of record in the instant application.  Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  In addition, Applicant’s attention is directed to MPEP704.10.

4.	The oaths filed on 3/12/21 have been acknowledged.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-4, 6- 8, 10, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub2015/0368338.

The ‘838 publication teaches methods of treating systemic lupus erythematosus (SLE) comprising administering interferon alpha/omega antibody set forth SEQ ID NO:109, 113, 116, 82, 84, 99, respectively or SEQ ID NO:28 and 150 (claims 1, 38-50).  Given that the prior art antibodies are identical to the claimed antibody, it inherently acts as the claimed antibody and claim 6 requiring “does not production of antibodies against IFN α/ω” is included in this rejection.
The dose includes 1mg/kg in addition to 0.05-200mg/kg ([0486]) of intravenous or subcutaneous administrations ([468-498]) and the secondary therapeutic agent includes methotrexate and/or chloroquine (claims 49-50).  Therefore, the reference teachings anticipate the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2015/0368338 in view of WO 2012/162367.

The teachings of the ‘338 publication have been discussed, supra.

The disclosure of the ‘338 publication differs from the instant claimed invention in that it does not teach plasma parameter conditions of subject, administering intervals or diagnostic methods or marker set forth for SLE as in claims 5, 9-17, 19-20 of the instant application.

The ‘367 publication teaches type I interferons (α/ω) antibodies are used in the treatment of SLE (p. 2-4) and well development regiment that is suitable for treatment of SLE.  The interferon α and ω antibodies are structurally related.  In addition, the ‘367 publication teaches plasma parameter having AUC of 153-290 ug day/ml (claim 24) and dosage of 10mg/kg per every 2 weeks (claims 15-17).  Various ranges of AUC or Cmax were disclosed (p. 36-50) for dosing studies.
Moreover, the ‘367 publication teaches assaying SLE using PD markers including IFI44L (p. 61-62) and use of SLEDAI or BILAG score (p. 24-26).  Further, the SRI reductions and PGA are used to monitor efficacy of antibody upon administering after 100 days (p. 26, 36, claim 16 for 6 month mark).  The dosing, pharmacokinetics and treatment regimens for SLE are well established.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize study parameters as taught by the ‘367 publication into the methods taught by the ‘338 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of well known regimens that are being used in treatment of SLE expedites for developing treatment methods for structurally related antibodies of the same family.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Pat. 10,759,854 in view of WO 2012/162367.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘854 patent teaches treatment of SLE with interferon (α/ω) antibodies.  The patented SEQ ID Nos:109, 113, 116, 82, 94 and 99 are identical to the claimed SEQ DI NO:33-35, 30-32, respectively.  

The claims of the ‘854 patent differs from the instant claimed invention in that it does not teach plasma parameter conditions of subject, administering intervals or diagnostic methods or marker set forth for SLE as in claims 5, 9-17, 19-20 of the instant application.
The ‘367 publication teaches type I interferons (α/ω) antibodies are used in the treatment of SLE (p. 2-4) and well development regiment that is suitable for treatment of SLE.  The interferon α and ω antibodies are structurally related.  In addition, the ‘367 publication teaches plasma parameter having AUC of 153-290 ug day/ml (claim 24) and dosage of 10mg/kg per every 2 weeks (claims 15-17).  Various ranges of AUC or Cmax were disclosed (p. 36-50) for dosing studies.
Moreover, the ‘367 publication teaches assaying SLE using PD markers including IFI44L (p. 61-62) and use of SLEDAI or BILAG score (p. 24-26).  Further, the SRI reductions and PGA are used to monitor efficacy of antibody upon administering after 100 days (p. 26, 36, claim 16 for 6 month mark).  The dosing, pharmacokinetics and treatment regimens for SLE are well established.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize study parameters as taught by the ‘367 publication into the methods taught by the ‘338 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization of well known regimens that are being used in treatment of SLE expedites for developing treatment methods for structurally related antibodies of the same family.

18.	No claims are allowable.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
October 27, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644